DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of 1-3, 5-19 and in the reply filed on 06/07/2022 is acknowledged.
Furthermore, upon further consideration, claims 11, 12, 18 and 19 has been withdrawn because the claims are directed to an unelected embodiment of Fig. 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 6, 8-19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over London (US 2017/0220040) in view of Velderman et al. (US 2016/0099590).

Claims 1; London discloses a mobile power [100; Fig. 1] for outdoor power supply, comprising 
a power housing [10, Fig. 1], 
a battery pack [290, par 0052], 
a driving device [diving motor coupled to the wheel 151, 0047], 
a controller [202] and 
a tracking device (RFID transceiver 232, GPS 230) or instruction receiving module [touch display 224], 
wherein the battery pack [290] is disposed inside the power housing [10], 
the driving device [diving motor coupled to the wheel 151, 0047] includes wheels [Fig. 1 151] and driving motors [not shown but implicit] for driving the wheels, the controller [30] is connected with the driving motors, 
the tracking device [232, 230, 240] is connected with the controller [202] (thru the bus 204), 
the tracking device (232, 230, 240) or instruction receiving module [224] is used to track the user of the mobile power [par 0033], 
the controller [202] controls the driving device [diving motor coupled to the wheel 151, 0047] to drive the power housing [10] to automatically follow the user according to the tracking result of the tracking device [Par 0033]
The power housing [10] is provided with at least one socket [210] electrically connected with the battery pack [290], the battery pack [290] is used to supply electric power to an electric tool [smartphone table etc.] during outdoor work through the socket [par 0028].
London does not disclose the battery pack is used to supply electric power to an electrical tool which is an electric saw, a blower, a pump, or an electric lawn mower and when the user is doing outdoor work using the electric tool.
However, Velderman discloses the battery pack is used to supply electric power to an electrical tool which is an electric saw, a blower, a pump, or an electric lawn mower and when the user is doing outdoor work using the electric tool. (Par 0161 and FIGS. 33-41).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing of the invention to have modified the battery circuit of London as shown by Velderman in order to provide power to a range of devices so that the multiple devices can be powered.

Re Claim 15; London discloses A mobile power for outdoor power supply (100), comprising a power housing (110), (Fig. 1)
a battery pack, [290, par 0052],
a driving device, [diving motor coupled to the wheel 151, 0047], 
a controller [202] and 
an instruction receiving module [touch display 224], 
wherein the battery pack [290] is disposed inside the power housing, the power housing is provided with at least one socket [210] electrically connected with the battery pack, the battery pack is used to supply electric power to an electric tool during outdoor work through the socket, [par 0028] 
the driving device includes wheels [151] and driving motors for driving the wheels [diving motor coupled to the wheel 151, 0047], the controller is connected with the driving motors, the instruction receiving module is connected with the controller, the instruction receiving module is used to receive instructions of the user, the controller controls the driving device to drive the power housing to move according to the instructions received by the instruction receiving module. [Par 0033]
London does not disclose the battery pack is used to supply electric power to an electrical tool which is an electric saw, a blower, a pump, or an electric lawn mower and when the user is doing outdoor work using the electric tool.
However, Velderman discloses the battery pack is used to supply electric power to an electrical tool which is an electric saw, a blower, a pump, or an electric lawn mower and when the user is doing outdoor work using the electric tool. (Par 0161 and FIGS. 33-41).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing of the invention to have modified the battery circuit of London as shown by Velderman in order to provide power to a range of devices so that the multiple devices can be powered.

Re Claim 2; London discloses wherein the tracking device includes a wireless transmitter and a wireless receiver, one of the wireless transmitter and the wireless receiver is carried by the user, the other one of the wireless transmitter and the wireless receiver is carried by the power housing, the wireless receiver receives the signals sent from the wireless transmitter, the tracking device detects a distance between the power housing and the user based on the signal intensity received by the wireless receiver to realize tracking the user automatically. [Par 0045, also Lidar, sonar detects the presence of an object based on the intensity displaced or sensed]

Re Claim 3; London discloses wherein the wireless transmitter is carried by the user, the wireless receiver is carried by the power housing. [Par 0045; one or more proximity sensors 240 include a plurality of proximity sensors including at least one proximity sensor on a front of the luggage bag 110, at least one proximity sensor on each side of the luggage bag 110, and at least one proximity sensors on a rear of the luggage bag 110]

Re Claim 5; London discloses wherein the mobile power further comprises an obstacle avoidance device, the obstacle avoidance device is connected with the controller, the obstacle avoidance device is used to detect the obstacles existed in a surrounding environment of the power housing, the controller controls the power housing to keep away from the obstacles according to the detecting result of the obstacle avoidance device. [Par 0045]

Re Claim 6; London discloses wherein the obstacle avoidance device includes a plurality of ranging sensors (a laser scanner, a capacitive displacement sensor, a Doppler effect sensor, an eddy-current sensor, an ultrasonic sensor, a magnetic sensor, an optical sensor, a radar sensor, a LIDAR sensor, a sonar sensor, etc.), and the ranging sensors are distributed over the outer surfaces of the power housing. [Fig. 1]

Re Claim 8; London discloses wherein the mobile power further comprises a remote controller (remote control mode), configured for sensing instructions of the user to the controller, the controller controls the driving device to drive the power housing to move according to the instructions of the user. [par 0033]

Re Claim 9; London discloses wherein the mobile power further comprises a manipulating handle (120, Fig. 1), the manipulating handle is provided on the power housing, the manipulating handle is connected with controller, the controller receives the instructions sent by the user through the manipulating handle, the controller controls the driving device to drive the power housing to move according to the instructions of the user. [Par 0050,54]

Re Claim 10; London discloses wherein the moving mode of the mobile power includes automatic tracking mode (an autonomous mode) and manual manipulation mode (remote control mode or semi-autonomous), when the mobile power is set with the automatic tracking, the controller controls the power housing to automatically follow the user according to the detecting result of the tracking device, when the mobile power is set with the manual manipulation mode, the controller controls the power housing to move under the manipulations of the user. [para 0033, 58]

Re Claim 11; London discloses wherein the mobile power further comprises a pedal plate, (171, fig. 3) the pedal plate is provided on the power housing for the user to stand on. [par 0050, 54 footrests that a user can stand on and control the movement of the smart luggage system 100 with the retractable handle 120.]

Re Claim 12; London discloses wherein the mobile power further comprises a seat plate, the seat plate is provided on the power housing for the user to sit on. [par 0050 footrests can also be sat on.]

Re Claim 13; London discloses wherein the mobile power further comprises a solar panel, the solar panel is provided on the outer surfaces of the power housing, the solar panel is electrically connected with the battery pack. [par 0052]

Re Claim 14; London discloses wherein the power housing is defined with a storage tank (141) for accommodating articles including the electric tool. [par 0018]

Re Claim 16; London disclose wherein the mobile power further comprises a remote controller (remote control mode), configured for sending instruction of the user to the controller, the instruction receiving module sends the received instructions to the controller, the controller controls the driving device to drive the power housing to move according to the instructions of the user. [par 0033, 0058]

Re Claim 17; London disclose wherein the mobile power further comprises a manipulating handle, the manipulating handle is provided on the power housing, the manipulating handle is connected with the controller, the controller receives the instructions sent by the user through the manipulating handle, the controller controls the driving device to drive the power housing to move according to the instructions of the user. [see the rejection of claim 9]

Re Claim 18; London disclose wherein the mobile power further comprises a pedal plate, the pedal plate is provided on the power housing for the user to stand on. [see the rejection of claim 11]

Re Claim 19; London disclose wherein the mobile power further comprises a seat plate, the seat plate is provided on the power housing for the user to sit on. [see the rejection of claim 12]

Re Claim 21; London disclose wherein the power housing is defined with a storage tank for accommodating articles including the electric tool. [see the rejection of claim 14]


Response to Arguments
Applicant's arguments filed 09/28/2022 have been fully considered but they are not persuasive. 
On page 7, applicant argues that the mobile power includes a manipulating handle 153 and pedal plate 153 shown. The user stands on the pedal plate or sit on the seat plate to manually manipulate handle to directly control the power housing 101 to move by using the manipulating handle.
Thus Fig. 15 is integrated with all of the functions of the embodiment of Fig. 7, 13 and 14 and is also provided with a manipulation handle so that the user can stand on the pedal plate 154 or sit on the seat plate 155 to manually manipulate the manipulating handle 153, to directly control the power housing 101 to move by using the manipulating handle 153.
	However, the examiner respectfully disagrees, the claim merely discloses a pedal plate for the user to sit on. The claim did not mention a manipulation handle. The pedal plate is shown in a different embodiment and mutually exclusive to the manipulation handle. Emphasis added. 

Applicant’s arguments, see pages 8 and 9, filed 09/28/2022, with respect to the rejection(s) of claim(s) 1-3, 5, 6, 8-19, 21 under 102 have been fully considered and are not persuasive.  However, for the sake of advancement of prosecution, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Velderman. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449. The examiner can normally be reached Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL KESSIE/
10/18/2022
Primary Examiner, Art Unit 2836